Exhibit 10.7

 

IMPAC MEDICAL SYSTEMS, INC.

 

2002 STOCK PLAN

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

SECTION 1.

       PURPOSE    1

SECTION 2.

       DEFINITIONS    1    

(a)

   “Affiliate”    1    

(b)

   “Award”    1    

(c)

   “Board”    1    

(d)

   “Change In Control”    2    

(e)

   “Code”    2    

(f)

   “Committee”    2    

(g)

   “Common Stock”    2    

(h)

   “Company”    3    

(i)

   “Consultant”    3    

(j)

   “Director”    3    

(k)

   “Disability”    3    

(l)

   “Employee”    3    

(m)

   “Exchange Act”    3    

(n)

   “Exercise Price”    3    

(o)

   “Fair Market Value”    3    

(p)

   “Grant”    4    

(q)

   “Incentive Stock Option” or “ISO”    4    

(r)

   “Key Employee”    4    

(s)

   “Non-Employee Director”    4    

(t)

   “Nonstatutory Stock Option” or “NSO”    4    

(u)

   “Option”    4    

(v)

   “Optionee”    4    

(w)

   “Parent”    4    

(x)

   “Participant”    4    

(y)

   “Plan”    4    

(z)

   “Restricted Stock”    4    

(aa)

   “Restricted Stock Agreement”    4    

(bb)

   “SAR Agreement”    4    

(cc)

   “Securities Act”    4    

(dd)

   “Service”    4    

(ee)

   “Share”    4    

(ff)

   “Stock Appreciation Right” or “SAR”    4    

(gg)

   “Stock Option Agreement”    4    

(hh)

   “Stock Purchase Right”    5    

(ii)

   “Stock Unit”    5    

(jj)

   “Stock Unit Agreement”    5    

(kk)

   “Subsidiary”    5    

(ll)

   “10-Percent Shareholder”    5

SECTION 3.

       ADMINISTRATION    5    

(a)

   Committee Composition    5    

(b)

   Authority of the Committee    5

 

-i-



--------------------------------------------------------------------------------

   

(c)

   Indemnification    6

SECTION 4.

       ELIGIBILITY    6    

(a)

   General Rules    6    

(b)

   Incentive Stock Options    6    

(c)

   Non-Employee Director Options    6

SECTION 5.

       SHARES SUBJECT TO PLAN    7    

(a)

   Basic Limitation    7    

(b)

   Annual Addition    7    

(c)

   Additional Shares    7    

(d)

   Limits on Options and SARs    8    

(e)

   Limits on Stock Purchase Rights and Stock Units    8

SECTION 6.

       TERMS AND CONDITIONS OF OPTIONS    8    

(a)

   Stock Option Agreement    8    

(b)

   Number of Shares    8    

(c)

   Exercise Price    8    

(d)

   Exercisability and Term    8    

(e)

   Modifications or Assumption of Options    9    

(f)

   Transferability of Options    9    

(g)

   Restrictions on Transfer    9

SECTION 7.

       PAYMENT FOR OPTION SHARES    9    

(a)

   General Rule    9    

(b)

   Surrender of Stock    9    

(c)

   Promissory Note    10    

(d)

   Other Forms of Payment    10

SECTION 8.

       TERMS AND CONDITIONS FOR AWARDS OF STOCK PURCHASE RIGHTS AND STOCK UNITS
   10    

(a)

   Time, Amount and Form of Awards    10    

(b)

   Agreements    10    

(c)

   Payment for Restricted Stock or Stock Unit Awards    10    

(d)

   Form and Time of Settlement of Stock Units    10    

(e)

   Vesting Conditions    10    

(f)

   Assignment or Transfer of Restricted Stock or Stock Units    11    

(g)

   Death of Stock Units Recipient    11    

(h)

   Trusts    11    

(i)

   Voting and Dividend Rights    11    

(j)

   Stock Units Voting and Dividend Rights    11    

(k)

   Creditors’ Rights    12

SECTION 9.

       TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS    12

 

-ii-



--------------------------------------------------------------------------------

   

(a)

   SAR Agreement    12    

(b)

   Number of Shares    12    

(c)

   Exercise Price    12    

(d)

   Exercisability and Term    12    

(e)

   Exercise of SARs    12    

(f)

   Modification or Assumption of SARs    13

SECTION 10.

       PROTECTION AGAINST DILUTION    13    

(a)

   Adjustments    13    

(b)

   Participant Rights    13

SECTION 11.

       EFFECT OF A CHANGE IN CONTROL    13    

(a)

   Merger or Reorganization    13    

(b)

   Acceleration    14

SECTION 12.

       LIMITATIONS ON RIGHTS    14    

(a)

   Retention Rights    14    

(b)

   Stockholders’ Rights    14    

(c)

   Regulatory Requirements    14

SECTION 13.

       WITHHOLDING TAXES    14    

(a)

   General    14    

(b)

   Share Withholding    14

SECTION 14.

       DURATION AND AMENDMENTS    15    

(a)

   Term of the Plan    15    

(b)

   Right to Amend or Terminate the Plan    15

SECTION 15.

       EXECUTION    15

 

 

-iii-



--------------------------------------------------------------------------------

IMPAC MEDICAL SYSTEMS, INC.

 

2002 STOCK PLAN

 

SECTION 1. PURPOSE.

 

The Company’s Board of Directors adopted the IMPAC Medical Systems, Inc. 2002
Stock Plan on May 31, 2002 (the “Adoption Date”), amended and restated the Plan
on November 15, 2002, and, subject to approval by the Company’s stockholders, is
hereby amended and restated as of November 18, 2003. The Plan became effective
as of the date on which Shares were first made available to the general public
pursuant to an initial public offering of the Shares (the “IPO Date”).

 

The purpose of the Plan is to promote the long-term success of the Company and
the creation of shareholder value by offering Key Employees an opportunity to
acquire a proprietary interest in the success of the Company, or to increase
such interest, and to encourage such selected persons to continue to provide
services to the Company and to attract new individuals with outstanding
qualifications.

 

The Plan seeks to achieve this purpose by providing for Awards in the form of
Stock Purchase Rights granting Restricted Stock, Stock Units, Stock Appreciation
Rights and Options (which may constitute Incentive Stock Options or Nonstatutory
Stock Options).

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of California (except its choice-of-law provisions). Capitalized terms
shall have the meaning provided in Section 2 unless otherwise provided in this
Plan or the applicable Stock Option Agreement, SAR Agreement, Stock Unit
Agreement, Restricted Stock Agreement, or other applicable agreement.

 

SECTION 2. DEFINITIONS.

 

(a) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity. For purposes of
determining an individual’s “Service,” this definition shall include any entity
other than a Subsidiary, if the Company, a Parent and/or one or more
Subsidiaries own not less than 50% of such entity.

 

(b) “Award” means any award of an Option, SAR, Stock Unit or Stock Purchase
Right under the Plan.

 

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.



--------------------------------------------------------------------------------

(d) “Change In Control” except as may otherwise be provided in a Stock Option
Agreement, SAR Agreement, Stock Unit Agreement, Restricted Stock Agreement or
other applicable agreement, means the occurrence of any of the following:

 

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

 

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

 

(iii) A change in the composition of the Board, as a result of which fewer that
one-half of the incumbent directors are directors who either (i) had been
directors of the Company on the date 24 months prior to the date of the event
that may constitute a Change in Control (the “original directors”) or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the aggregate of the original directors who were still in
office at the time of the election or nomination and the directors whose
election or nomination was previously so approved;

 

(iv) Any transaction as a result of which any person becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 20% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this Paragraph (iii), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act but shall
exclude:

 

(A) A trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a subsidiary of the Company;

 

(B) A corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the common
stock of the Company; and

 

(C) The Company; or

 

(v) A complete liquidation or dissolution of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means a committee consisting of one or more members of the Board
that is appointed by the Board (as described in Section 3) to administer the
Plan.

 

(g) “Common Stock” means the Company’s common stock.

 

2



--------------------------------------------------------------------------------

(h) “Company” means IMPAC Medical Systems, Inc., a Delaware corporation.

 

(i) “Consultant” means an individual who performs bona fide services to the
Company, a Parent, a Subsidiary or an Affiliate other than as an Employee or
Director or Non-Employee Director.

 

(j) “Director” means a member of the Board who is also an Employee.

 

(k) “Disability” means that the Key Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

(l) “Employee” means any individual who is a common-law employee of the Company,
a Parent, a Subsidiary or an Affiliate.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Exercise Price” means, in the case of an Option, the amount for which a
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, means
an amount, as specified in the applicable SAR Agreement, which is subtracted
from the Fair Market Value of a Share in determining the amount payable upon
exercise of such SAR.

 

(o) “Fair Market Value” means the market price of Shares, determined by the
Committee as follows:

 

(i) If the Shares were traded on a stock exchange on the date in question, then
the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date;

 

(ii) If the Shares were traded over-the-counter on the date in question and were
classified as a national market issue or small cap issue, then the Fair Market
Value shall be equal to the closing price quoted by the NASDAQ system for such
date;

 

(iii) If the Shares were traded over-the-counter on the date in question but
were not classified as a national market issue, then the Fair Market Value shall
be equal to the mean between the last reported representative bid and asked
prices quoted by the applicable trading market for such date; and

 

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Wall Street Journal. Such determination
shall be conclusive and binding on all persons.

 

3



--------------------------------------------------------------------------------

(p) “Grant” means any grant of an Award under the Plan.

 

(q) “Incentive Stock Option” or “ISO” means an incentive stock option described
in Code section 422(b).

 

(r) “Key Employee” means an Employee, Director, Non-Employee Director or
Consultant who has been selected by the Committee to receive an Award under the
Plan.

 

(s) “Non-Employee Director” means a member of the Board who is not an Employee.

 

(t) “Nonstatutory Stock Option” or “NSO” means a stock option that is not an
ISO.

 

(u) “Option” means an ISO or NSO granted under the Plan entitling the Optionee
to purchase Shares.

 

(v) “Optionee” means an individual, estate or other entity that holds an Option.

 

(w) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in section 424(e) of the Code.

 

(x) “Participant” means an individual or estate or other entity that holds an
Award.

 

(y) “Plan” means this IMPAC Medical Systems, Inc. 2002 Stock Plan as it may be
amended from time to time.

 

(z) “Restricted Stock” means a Share awarded under the Plan pursuant to a Stock
Purchase Right.

 

(aa) “Restricted Stock Agreement” means the agreement described in Section 8
evidencing Restricted Stock that may be purchased following the Award of a Stock
Purchase Right.

 

(bb) “SAR Agreement” means the agreement described in Section 9 evidencing an
Award of a Stock Appreciation Right.

 

(cc) “Securities Act” means the Securities Act of 1933, as amended.

 

(dd) “Service” means service as an Employee, Director, Non-Employee Director or
Consultant.

 

(ee) “Share” means one share of Common Stock.

 

(ff) “Stock Appreciation Right” or “SAR” means a stock appreciation right
awarded under the Plan.

 

(gg) “Stock Option Agreement” means the agreement described in Section 6
evidencing each Grant of an Option.

 

4



--------------------------------------------------------------------------------

(hh) “Stock Purchase Right” means the right to acquire Restricted Stock pursuant
to Section 8.

 

(ii) “Stock Unit” means a bookkeeping entry representing the equivalent of a
Share, as awarded under the Plan.

 

(jj) “Stock Unit Agreement” means the agreement described in Section 8
evidencing an Award of Stock Units.

 

(kk) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in section 424(f) of the Code.

 

(ll) “10-Percent Shareholder” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company, its Parent or any of its subsidiaries. In determining stock
ownership, the attribution rules of section 424(d) of the Code shall be applied.

 

SECTION 3. ADMINISTRATION.

 

(a) Committee Composition. A Committee appointed by the Board shall administer
the Plan. The Board shall designate one of the members of the Committee as
chairperson. If no Committee has been approved, the entire Board shall
constitute the Committee. Members of the Committee shall serve for such period
of time as the Board may determine and shall be subject to removal by the Board
at any time. The Board may also at any time terminate the functions of the
Committee and reassume all powers and authority previously delegated to the
Committee.

 

With respect to officers or directors subject to section 16 of the Exchange Act,
the Committee shall consist of those individuals who shall satisfy the
requirements of Rule 16b-3 (or its successor) under the Exchange Act with
respect to Awards granted to persons who are officers or directors of the
Company under Section 16 of the Exchange Act. Notwithstanding the previous
sentence, failure of the Committee to satisfy the requirements of Rule 16b-3
shall not invalidate any Awards granted by such Committee.

 

The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not qualify under Rule
16b-3, who may administer the Plan with respect to Key Employees who are not
considered officers or directors of the Company under Section 16 of the Exchange
Act, may grant Awards under the Plan to such Key Employees and may determine all
terms of such Awards.

 

Notwithstanding the foregoing, the Board shall constitute the Committee and
shall administer the Plan with respect to all Awards granted to Non-Employee
Directors.

 

(b) Authority of the Committee. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. Such actions shall
include:

 

5



--------------------------------------------------------------------------------

  (i) selecting Key Employees who are to receive Awards under the Plan;

 

  (ii) determining the type, number, vesting requirements and other features and
conditions of such Awards;

 

  (iii) interpreting the Plan; and

 

  (iv) making all other decisions relating to the operation of the Plan.

 

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

 

(c) Indemnification. Each member of the Committee, or of the Board, shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Stock Option Agreement or Restricted Stock Agreement, and (ii) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

SECTION 4. ELIGIBILITY.

 

(a) General Rules. Only Employees, Directors, Non-Employee Directors and
Consultants shall be eligible for designation as Key Employees by the Committee.

 

(b) Incentive Stock Options. Only Key Employees who are common-law employees of
the Company, a Parent or a Subsidiary shall be eligible for the grant of ISOs.
In addition, a Key Employee who is a 10-Percent Shareholder shall not be
eligible for the grant of an ISO unless the requirements set forth in section
422(c)(5) of the Code are satisfied.

 

(c) Non-Employee Director Options. Non-Employee Directors shall also be eligible
to receive Options as described in this Section 4(c) from and after the date the
Board has determined to implement this provision.

 

(i) Each eligible Non-Employee Director elected or appointed after the effective
date of the Company’s initial public offering shall automatically be granted an
NSO to purchase 25,000 Shares (subject to adjustment under Section 9) as a
result of his or her initial election or appointment as a Non-Employee Director.
All NSOs granted pursuant to this Section 4(c)(i)(A) shall vest and become
exercisable provided the individual is serving as a director of the Company as
of the vesting date as follows: 25%

 

6



--------------------------------------------------------------------------------

one year from the date of grant, then in 36 equal monthly installments
commencing on the date one month and one year after the date of grant. (B) Upon
the conclusion of each regular annual meeting of the Company’s stockholders
following his or her initial appointment, each eligible Non-Employee Director
who will continue serving as a member of the Board thereafter shall receive an
NSO to purchase 5,000 Shares (subject to adjustment under Section 10). All NSOs
granted pursuant to this Section 4(c)(i)(B) shall be 100% vested and exercisable
upon grant.

 

(ii) All NSOs granted to Non-Employee Directors under this Section 4(c) shall
become exercisable in full in the event of Change in Control with respect to the
Company.

 

(iii) The Exercise Price under all NSOs granted to a Non-Employee Director under
this Section 4(c) shall be equal to one hundred percent (100%) of the Fair
Market Value of a Share of Common Stock on the date of grant, payable in one of
the forms described in Section 7.

 

(iv) All NSOs granted to a Non-Employee Director under this Section 4(c) shall
terminate on the earlier of:

 

(A) The 10th anniversary of the date of grant; or

 

(B) The date ninety (90) days after the termination of such Non-Employee
Director’s Service for any reason.

 

SECTION 5. SHARES SUBJECT TO PLAN.

 

(a) Basic Limitation. The stock issuable under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares reserved for
Awards under the Plan shall not exceed 2,500,000 Shares plus the number of
Shares available for grant under the Company’s 1993 Stock Option Plan and the
Company’s 1998 Stock Plan as of the IPO Date.

 

(b) Annual Addition. Beginning with the first fiscal year of the Company
beginning after the Plan’s effective date, on the first day of each fiscal year,
Shares will be added to the Plan equal to the least of (i) three percent (3%) of
the outstanding Shares in the last day of the prior fiscal year, (ii) 300,000
Shares or (iii) such lesser number of Shares as may be determined by the Board
in its sole discretion.

 

(c) Additional Shares. If Awards are forfeited or terminate for any other reason
before being exercised, then the Shares underlying such Awards shall again
become available for Awards under the Plan. If SARs are exercised, then only the
number of Shares (if any) actually issued in settlement of such SARs shall
reduce the number available under Section 5(a) and the balance shall again
become available for Awards under the Plan.

 

 

7



--------------------------------------------------------------------------------

(d) Limits on Options and SARs. No Key Employee shall receive Options to
purchase Shares and/or SARs during any fiscal year covering in excess of
1,000,000 Shares. Notwithstanding the foregoing limitation, a Key Employee may
receive Options to purchase Shares and/or SARs of up to 1,500,000 Shares in the
first year of a Key Employee’s employment with Company.

 

(e) Limits on Stock Purchase Rights and Stock Units. No Key Employee shall
receive an Award(s) of Stock Purchase Rights and/or Stock Units during any
fiscal year covering in excess of 500,000 Shares. Notwithstanding the foregoing
limitation, a Key Employee may receive an Award(s) of Stock Purchase Rights
and/or Stock Units of up to 1,000,000 Shares in the first year of a Key
Employee’s employment with Company.

 

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreement. Each Grant under the Plan shall be evidenced by a
Stock Option Agreement between the Optionee and the Company. Such Option shall
be subject to all applicable terms and conditions of the Plan and may be subject
to any other terms and conditions that are not inconsistent with the Plan and
that the Committee deems appropriate for inclusion in a Stock Option Agreement.
The provisions of the various Stock Option Agreements entered into under the
Plan need not be identical. A Stock Option Agreement may provide that new
Options will be granted automatically to the Optionee when he or she exercises
the prior Options. The Stock Option Agreement shall also specify whether the
Option is an ISO or an NSO.

 

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 10.

 

(c) Exercise Price. An Option’s Exercise Price shall be established by the
Committee and set forth in a Stock Option Agreement. The Exercise Price of an
ISO shall not be less than 100% of the Fair Market Value (110% for 10-Percent
Shareholders) of a Share on the date of Grant. In the case of an NSO, a Stock
Option Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the NSO is outstanding.

 

(d) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an ISO shall in no event exceed ten (10) years from the date of Grant.
An ISO that is granted to a 10-Percent Shareholder shall have a maximum term of
five (5) years. No Option can be exercised after the expiration date provided in
the applicable Stock Option Agreement. A Stock Option Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service. A Stock
Option Agreement may permit an Optionee to exercise an Option before it is
vested, subject to the Company’s right of repurchase over any Shares acquired
under the

 

8



--------------------------------------------------------------------------------

unvested portion of the Option (an “early exercise”), which right of repurchase
shall lapse at the same rate the Option would have vested had there been no
early exercise. In no event shall the Company be required to issue fractional
Shares upon the exercise of an Option.

 

(e) Modifications or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new Options for the same or a
different number of Shares and at the same or a different Exercise Price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

 

(f) Transferability of Options. Except as otherwise provided in the applicable
Stock Option Agreement and then only to the extent permitted by applicable law,
no Option shall be transferable by the Optionee other than by will or by the
laws of descent and distribution. Except as otherwise provided in the applicable
Stock Option Agreement, an Option may be exercised during the lifetime of the
Optionee only or by the guardian or legal representative of the Optionee. No
Option or interest therein may be assigned, pledged or hypothecated by the
Optionee during his lifetime, whether by operation of law or otherwise, or be
made subject to execution, attachment or similar process.

 

(g) Restrictions on Transfer. Any Shares issued upon exercise of an Option shall
be subject to such rights of repurchase, rights of first refusal and other
transfer restrictions as the Committee may determine. Such restrictions shall
apply in addition to any restrictions that may apply to holders of Shares
generally and shall also comply to the extent necessary with applicable law.

 

SECTION 7. PAYMENT FOR OPTION SHARES.

 

(a) General Rule. The entire Exercise Price of Shares issued upon exercise of
Options shall be payable in cash at the time when such Shares are purchased,
except as follows:

 

(i) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Section 7.

 

(ii) In the case of an NSO granted under the Plan, the Committee may in its
discretion, at any time accept payment in any form(s) described in this Section
7.

 

(b) Surrender of Stock. To the extent permitted under applicable laws,
regulations and rules, and to the extent that this Section 7(b) is applicable,
payment for all or any part of the Exercise Price may be made with Shares which
have already been owned by the Optionee for such duration as shall be specified
by the Committee. Such Shares shall be

 

9



--------------------------------------------------------------------------------

valued at their Fair Market Value on the date when the new Shares are purchased
under the Plan.

 

(c) Promissory Note. To the extent permitted under applicable laws, regulations
and rules, and to the extent that this Section 7(c) is applicable, payment for
all or any part of the Exercise Price may be made with a promissory note.

 

(d) Other Forms of Payment. To the extent that this Section 7(d) is applicable,
payment may be made in any other form that is consistent with applicable laws,
regulations and rules.

 

SECTION 8. TERMS AND CONDITIONS FOR AWARDS OF STOCK PURCHASE RIGHTS AND STOCK
UNITS.

 

(a) Time, Amount and Form of Awards. Awards under this Section 8 may be granted
in the form of Stock Purchase Rights or in the form of Stock Units, or in any
combination of both. Such Awards may also be awarded in combination with NSOs or
SARs, and such an Award may provide that the Restricted Stock or Stock Units
will be forfeited in the event that the related NSOs or SARs are exercised.

 

(b) Agreements. Each Award of a Stock Purchase Right or Stock Units under the
Plan shall be evidenced by a Restricted Stock Agreement or Stock Unit Agreement
between the Participant and the Company. Such Awards shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions that are not inconsistent with the Plan and that the
Committee deems appropriate for inclusion in the applicable Agreement. The
provisions of the various Agreements entered into under the Plan need not be
identical.

 

(c) Payment for Restricted Stock or Stock Unit Awards. Restricted Stock or Stock
Units may be issued with or without cash consideration under the Plan.

 

(d) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (i) cash, (ii) Shares or (iii) any combination of
both. The actual number of Stock Units eligible for settlement may be larger or
smaller than the number included in the original Award, based on predetermined
performance factors. Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Shares
over a series of trading days. Vested Stock Units may be settled in a lump sum
or in installments. The distribution may occur or commence when all vesting
conditions applicable to the Stock Units have been satisfied or have lapsed, or
it may be deferred to any later date. The amount of a deferred distribution may
be increased by an interest factor or by dividend equivalents. Until an Award of
Stock Units is settled, the number of such Stock Units shall be subject to
adjustment pursuant to Section 10.

 

(e) Vesting Conditions. Each Award of Restricted Stock or Stock Units shall
become vested, in full or in installments, upon satisfaction of the conditions
specified in

 

10



--------------------------------------------------------------------------------

the applicable Agreement. An Agreement may provide for accelerated vesting in
the event of the Participant’s death, Disability or retirement or other events.

 

(f) Assignment or Transfer of Restricted Stock or Stock Units. Except as
provided in Section 13, or in a Restricted Stock Agreement or Stock Unit
Agreement, or as required by applicable law, a Restricted Stock or Stock Unit
Award granted under the Plan shall not be anticipated, assigned, attached,
garnished, optioned, transferred or made subject to any creditor’s process,
whether voluntarily, involuntarily or by operation of law. Any act in violation
of this Section 8(f) shall be void. However, this Section 8(f) shall not
preclude a Participant from designating a beneficiary who will receive any
outstanding Restricted Stock or Stock Unit Awards in the event of the
Participant’s death, nor shall it preclude a transfer of Restricted Stock or
Stock Unit Awards by will or by the laws of descent and distribution.

 

(g) Death of Stock Units Recipient. Any Stock Units Award that becomes payable
after the Award recipient’s death shall be distributed to the recipient’s
beneficiary or beneficiaries. Each recipient of a Stock Units Award under the
Plan shall designate one or more beneficiaries for this purpose by filing the
prescribed form with the Company. A beneficiary designation may be changed by
filing the prescribed form with the Company at any time before the recipient’s
death. If no beneficiary was designated or if no designated beneficiary survives
the recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

 

(h) Trusts. Neither this Section 8 nor any other provision of the Plan shall
preclude a Participant from transferring or assigning Restricted Stock to (a)
the trustee of a trust that is revocable by such Participant alone, both at the
time of the transfer or assignment and at all times thereafter prior to such
Participant’s death, or (b) the trustee of any other trust to the extent
approved in advance by the Committee in writing. A transfer or assignment of
Restricted Stock from such trustee to any person other than such Participant
shall be permitted only to the extent approved in advance by the Committee in
writing, and Restricted Stock held by such trustee shall be subject to all of
the conditions and restrictions set forth in the Plan and in the applicable
Restricted Stock Agreement, as if such trustee were a party to such Agreement.

 

(i) Voting and Dividend Rights. The holders of Restricted Stock awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other shareholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Stock invest any cash dividends received in additional
Restricted Stock. Such additional Restricted Stock shall be subject to the same
conditions and restrictions as the Award with respect to which the dividends
were paid. Such additional Restricted Stock shall not reduce the number of
Shares available under Section 5.

 

(j) Stock Units Voting and Dividend Rights. The holders of Stock Units shall
have no voting rights. Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee’s discretion, carry with it a right to
dividend equivalents. Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Share while the Stock Unit is
outstanding. Dividend equivalents may be converted

 

11



--------------------------------------------------------------------------------

into additional Stock Units. Settlement of dividend equivalents may be made in
the form of cash, in the form of Shares, or in a combination of both. Prior to
distribution, any dividend equivalents which are not paid shall be subject to
the same conditions and restrictions as the Stock Units to which they attach.

 

(k) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

 

SECTION 9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

 

(a) SAR Agreement. Each Award of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.

 

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 10.

 

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. A SAR
Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.

 

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, Disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. SARs may also be awarded in
combination with Options, Restricted Stock or Stock Units, and such an Award may
provide that the SARs will not be exercisable unless the related Options,
Restricted Stock or Stock Units are forfeited. A SAR may be included in an ISO
only at the time of Grant but may be included in an NSO at the time of Grant or
at any subsequent time, but not later than six months before the expiration of
such NSO. A SAR granted under the Plan may provide that it will be exercisable
only in the event of a Change in Control.

 

(e) Exercise of SARs. If, on the date when a SAR expires, the Exercise Price
under such SAR is less than the Fair Market Value on such date but any portion
of such SAR has not been exercised or surrendered, then such SAR shall
automatically be deemed to be exercised as of such date with respect to such
portion. Upon exercise of a SAR, the Optionee (or any person having the right to
exercise the SAR after his or her death) shall receive from the Company (i)
Shares, (ii) cash or (iii) a combination of Shares and cash, as the Committee
shall determine. The amount of cash and/or the Fair Market Value of

 

12



--------------------------------------------------------------------------------

Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.

 

(f) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of Shares and at the same or a different Exercise Price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR.

 

SECTION 10. PROTECTION AGAINST DILUTION.

 

(a) Adjustments. In the event of a subdivision of the outstanding Shares, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Shares (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, reorganization, merger, liquidation, spin-off or a similar
occurrence, the Committee shall make such adjustments as it, in its reasonable
discretion, deems appropriate in order to prevent the dilution or enlargement of
rights hereunder in one or more of:

 

(i) the number of Shares available for future Awards under Section 5(a); the
annual amount of increase under Section 5(b); the per person Share limits under
Sections 5(d) and (e); and the number of Shares subject to automatic Grants
under Section 4(c);

 

(ii) the number of Shares covered by each outstanding Award; or

 

(iii) the Exercise Price under each outstanding SAR or Option.

 

Notwithstanding anything in this Plan to the contrary, no adjustment shall be
made with respect to any stock split occurring prior to the IPO Date.

 

(b) Participant Rights. Except as provided in this Section 10, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.

 

SECTION 11. EFFECT OF A CHANGE IN CONTROL.

 

(a) Merger or Reorganization. In the event that the Company is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption

 

13



--------------------------------------------------------------------------------

of outstanding Awards by the surviving corporation or its parent, for their
continuation by the Company (if the Company is a surviving corporation), for
accelerated vesting or for their cancellation with or without consideration.

 

(b) Acceleration. The Committee may determine, at the time of granting an Award
or thereafter, that such Award shall become fully exercisable as to all Shares
subject to such Award in the event that a Change in Control occurs with respect
to the Company.

 

SECTION 12. LIMITATIONS ON RIGHTS.

 

(a) Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an employee, consultant
or director of the Company, a Parent, a Subsidiary or an Affiliate. The Company
and its Parents and Subsidiaries and Affiliates reserve the right to terminate
the Service of any person at any time, and for any reason, subject to applicable
laws, the Company’s Certificate of Incorporation and Bylaws and a written
employment agreement (if any).

 

(b) Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Shares covered by
his or her Award prior to the issuance of a stock certificate for such Shares.
No adjustment shall be made for cash dividends or other rights for which the
record date is prior to the date when such certificate is issued, except as
expressly provided in Section 10.

 

(c) Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Shares under the Plan shall be subject to
all applicable laws, rules and regulations and such approval by any regulatory
body as may be required. The Company reserves the right to restrict, in whole or
in part, the delivery of Shares pursuant to any Award prior to the satisfaction
of all legal requirements relating to the issuance of such Shares, to their
registration, qualification or listing or to an exemption from registration,
qualification or listing.

 

SECTION 13. WITHHOLDING TAXES.

 

(a) General. A Participant shall make arrangements satisfactory to the Company
for the satisfaction of any withholding tax obligations that arise in connection
with his or her Award. The Company shall not be required to issue any Shares or
make any cash payment under the Plan until such obligations are satisfied.

 

(b) Share Withholding. If a public market for the Company’s Shares exists, the
Committee may permit a Participant to satisfy all or part of his or her
withholding or income tax obligations by having the Company withhold all or a
portion of any Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Shares that he or she previously acquired.
Such Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash. In no event may the Company allow Shares to
be withheld in an amount that exceeds the minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes.

 

14



--------------------------------------------------------------------------------

Any payment of taxes by assigning Shares to the Company may be subject to
restrictions, including, but not limited to, any restrictions required by rules
of the Securities and Exchange Commission.

 

SECTION 14. DURATION AND AMENDMENTS.

 

(a) Term of the Plan. The Plan, as amended and restated and set forth herein,
shall be effective upon its adoption by the Board, subject to the approval of
the Company’s stockholders. No SAR or Stock Unit shall be vested until such
stockholder approval is obtained. In the event that the stockholders fail to
approve the Plan within twelve (12) months after its adoption by the Board, any
such Awards made shall be null and void and no additional Awards shall be made.
The Plan shall terminate on the date that is ten (10) years after its Adoption
Date and may be terminated on any earlier date pursuant to Section 14(b).

 

(b) Right to Amend or Terminate the Plan. The Board may amend or terminate the
Plan at any time and for any reason. The termination of the Plan, or any
amendment thereof, shall not affect any Award previously granted under the Plan.
No Awards shall be granted under the Plan after the Plan’s termination. An
amendment of the Plan shall be subject to the approval of the Company’s
stockholders only to the extent required by applicable laws, regulations or
rules.

 

SECTION 15. EXECUTION.

 

To record the adoption of the Plan by the Board, the Company has caused its duly
authorized officer to execute this Plan on behalf of the Company.

 

IMPAC Medical Systems, Inc.

By

       

--------------------------------------------------------------------------------

Title

       

--------------------------------------------------------------------------------

 

15